Citation Nr: 9910091	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE


Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from May 21, 1982, to June 9, 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied service 
connection for a left knee condition.  The veteran submitted 
a notice of disagreement in November 1997, and the RO issued 
a statement of the case in December 1997.  The veteran 
submitted a substantive appeal in January 1998.


FINDINGS OF FACT

1.  Scars of an arthroscopy procedure of the veteran's left 
knee pre-existed active service.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current left knee 
condition.

3.  The veteran has not submitted competent (medical) 
evidence linking a current left knee condition to an incident 
of service or to aggravation in service.


CONCLUSION OF LAW


The claim for service connection for a left knee condition is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from May 21, 1982, to June 9, 
1982.

Records from a Dr. Davalos show that, prior to enlistment, 
the veteran was diagnosed with internal derangement of the 
left knee in September 1980 and that he underwent an 
arthroscopic procedure in October 1980.  A report of the 
arthroscopy procedure showed no evidence of tear inside the 
joint.

Service documents show that, prior to enlistment, the veteran 
underwent a preliminary physical review in May 1981 and his 
left knee was evaluated in June 1981.  A report of that 
evaluation noted the arthroscopy puncture scars, as well as 
full range of motion of the left knee, with no effusion, 
laxity, or crepitus shown.  The examiner also noted that the 
veteran could squat well, that McMurray's sign was negative, 
and that an x-ray of the veteran's left knee was negative.

Service medical records at the time of the veteran's 
enlistment examination in June 1981 note the prior 
arthroscopy procedure and note the examiner's review of the 
arthroscopy report.  Records show that the examiner at 
enlistment reported that full knee extension was within 
normal limits and that the veteran was fit for duty.

Service medical records include a May 27, 1982, x-ray report 
showing a provisional diagnosis of bilateral knee pain.  The 
x-rays revealed no significant abnormalities.  The veteran 
was seen for other reasons in the mental hygiene clinic on 
June 9, 1992, and by way of history it was recorded that he 
was "returning from casual [status] after recovery from knee 
injury."

At the time of the veteran's discharge examination in June 
1982 the examiner reviewed the veteran's history and noted 
that the veteran had not experienced a significant illness or 
injury since induction.  The veteran specifically denied 
having a "trick" or locked knee, or any other orthopedic 
symptoms.  The examiner concluded that the veteran was 
cleared medically for separation.

The veteran's DD Form 214 reveals that the veteran was 
honorably discharged.

In correspondence received from the veteran in September 
1997, he states that he had surgery on his left knee 
approximately two weeks after discharge from service in 1982.  
He also states that his left knee continues to worsen, and 
that his left knee collapsed while he was leaving a 
supermarket in August 1997.  The veteran also states that he 
injured his knee in basic training.

In correspondence received from the veteran in November 1997, 
he states that he reinjured his left knee during basic 
training and was rushed to the hospital.  The veteran also 
states that he spent almost every day in either the doctor's 
office or in the hospital.


B.  Legal Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1998).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

The veteran has stated that he had surgery on his left knee 
approximately two weeks following discharge from service in 
1982 at the Mount Vernon Hospital in Alexandria, Virginia.  
The veteran has also stated that his left knee condition has 
continued to worsen and that his left knee collapsed while he 
was leaving a supermarket in August 1997.  The Board notes, 
however, that the claims folder contains neither medical 
evidence of the veteran's current left knee condition nor 
records of his 1982 surgery.  A reply to the VA's request for 
copies of the veteran's 1982 medical records from the Mount 
Vernon Hospital was to the effect that there were no 
treatment records for the veteran in 1982.  A service--
connection claim must be accompanied by evidence which 
establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.
  
The veteran has also stated that he reinjured his left knee 
during basic training and was rushed to the hospital, and 
that he spent almost every day in either the doctor's office 
or in the hospital.  In this case, service medical records do 
not directly describe a left knee injury, but do show that 
the veteran was treated in May 1982 for bilateral knee pain, 
and that x-rays taken at that time revealed no significant 
abnormalities.  He was seen "after recovery from knee 
injury" for other reasons.  Service medical records at the 
time of the veteran's discharge examination in June 1982 
reflect that the veteran had not experienced a significant 
illness or injury in service when he was cleared medically 
for separation.  There is simply no competent (medical) 
evidence showing that a chronic left knee condition began in 
service, or that the veteran's left knee condition worsened 
during service relative to its pre-service condition.  While 
the veteran's statements concerning the reinjury to his left 
knee are considered credible, any such reinjury to his left 
knee would be considered an acute and transitory condition as 
it was not found at the time of his separation examination.  
Hunt, 1 Vet. App. at 297.  Thus, only the second Caluza test 
(injury in service) is satisfied.

Moreover, the Board finds that there is no competent medical 
evidence in the claims folder to link a current disability to 
an injury in service or to aggravation in service.  A claim 
is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.  Therefore, the veteran's claim for 
service connection for a left knee condition is not 
plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a left knee condition on the merits and finds 
no prejudice to the veteran in appellate denial of the claim 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for a left knee condition at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the presence of a left knee 
condition, and a medical opinion that links the veteran's 
left knee condition to an incident of service or to 
aggravation in service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER


The claim for service connection for a left knee condition is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

